Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 7 Feb 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Douglas et al. publication does not disclose how this user preferences of build material options is designated. 
The limitation recites “a display that displays a list of shaping materials” and “an operation unit in which the shaping material used at the three-dimensional shaping apparatus is designated from the list.” These recitations recite acts (“displays” and “is designated”) as such Douglas only need be capable of performing these acts. 
Nevertheless, [0030] of Douglas teaches a display on the client device 206 for user interaction and [0073] of Douglas teaches that “the client device 206 may select which of the one or more supplies 302 to use in fabricating the object.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of copending Application No. 16/720,146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both reference application teaches a three dimensional printing apparatus comprising an ejection portion, a shaping stage, a movement mechanism, a controller controlling the ejection portion and the movement mechanism, a data generation portion for generating data that has product identification encoded into it in order to produce the three dimensional article, a communication portion or a data transmission portion for transmitting data from the three dimensional printing device, an acquisition portion identifying a type of 3D material, and a data generation portion that generates a shape of a bar code. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
	The claims below contain several method limitations regarding how the apparatus is used. It has been held that an apparatus claim covers what a device is, not what it does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See also MPEP 2114.II teaching “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, these method limitations will not fully limit the apparatus claims and will be rejected if the prior art apparatus is capable of performing those method steps. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US 20140117585 A1, hereinafter “Douglas”).

Regarding claim 1, Douglas teaches a three-dimensional shaping apparatus, comprising: 
an ejection portion (nozzle 124) ejecting a shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108, [0020]) changing a relative position of the ejection portion and the shaping stage; 

an operation unit (client device 206) in which the shaping material used at the three-dimensional shaping apparatus is designated (see 0073 showing the capability; see 0073 showing this capability) from the list; 
a data generation portion ([0043] teaches a virtual workspace for the user to create and modify models; [0019]-[0020] teaches sending data to control the volumetric rate of material extruded and the x,y,z position of the extrusion tip) generating second shaping data (Douglas’ device is capable of this; [0043] teaches modifying 3D models) by using first shaping data (Douglas’ device is capable of this; [0043] teaches modifying 3D models), and material data representing a type of the shaping material (Douglas’ device is capable of this) that is designated in the operation unit (0063 teaches identification of material in the supply; [0067]), the second shaping data representing a shape of a three-dimensional shaped article (Douglas’ device is capable of this; [0043] teaches modifying 3D models) including a shape (0076 teaches printing a recycling symbol in the object)  representing the type of the shaping material; and 
a controller ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) controlling the ejection portion and the moving mechanism according to the second shaping data, thereby shaping the three-dimensional shaped article.


Regarding claim 3, Douglas teaches a material identification portion (Figs. 5a and 5B show scanners that may scan data tags for information regarding the type of material in a spool; see [0074] teaching that “a print server 208 may request build material information from one or more supplies coupled to a three-dimensional printer, and may store this information and make this information available to users of the print server, or as an input to a process on the print server for allocating print requests to various three-dimensional printers. More generally, data available from data tags 304 on supplies 302 may be used within the networked three-dimensional printing environment 200 to facilitate the distribution and execution of print requests in any desired manner”) identifying the type of the shaping material by analyzing a component of the shaping material, wherein the data generation portion generates the second shaping data using the material data representing the type of the shaping material identified by the material identification portion.

Regarding claim 4, Douglas teaches wherein the data generation portion generates the second shaping data for representing the shape of the three- dimensional shaped article including a shape of a barcode or a two-dimensional code ([0076] teaches that a recycling code symbol may be fabricated into the object either by printing it or by embossing it during printing; the recycling code represents the type of material used) as the shape representing the type of the shaping material.



Regarding claim 6, Douglas teaches a three-dimensional shaping system (see abstract), comprising a three-dimensional shaping apparatus and a data processing apparatus, wherein the three-dimensional shaping apparatus includes: 
an ejection portion (extruder 106; alternatively extrusion tip 124, see Fig. 1) ejecting a shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108, [0020])  changing a relative position of the ejection portion and the shaping stage;
a display ([0030] teaches a display on the client device 206 for user interaction) that displays a list (the display is capable of this; 0073 teaches “the client device 206 may select which of the one or more supplies 302 to use in fabricating the object;” 0074 teaches “a print server 208 may request build material information from one or more supplies coupled to a three-dimensional printer, and may store this information and make this information available to users 
an operation unit (client device 206) in which the shaping material used at the three-dimensional shaping apparatus is designated (see 0073 showing the capability; see 0073 showing this capability) from the list;  and 
a controller ([0022] teaches a controller that controls the movement in the xyz axes and the extrusion of material) controlling the ejection portion and the moving mechanism, and 
the data processing apparatus includes: 
a data generation portion ([0043] teaches a virtual workspace for the user to create and modify models; [0019]-[0020] teaches sending data to control the volumetric rate of material extruded and the x,y,z position of the extrusion tip) generating second shaping data (Douglas’ device is capable of this; [0043] teaches modifying 3D models) by using first shaping data (Douglas’ device is capable of this; [0043] teaches modifying 3D models), and material data representing a type of the shaping material (Douglas’ device is capable of this) that is designated in the operation unit (0063 teaches identification of material in the supply; [0067]), the second shaping data representing a shape of a three-dimensional shaped article (Douglas’ device is capable of this; [0043] teaches modifying 3D models) including a shape (0076 teaches printing a recycling symbol in the object)  representing the type of the shaping material; and 
a shaping data transmission portion (the data tag 304 transmits data, for example RFID data, see Figs. 5A and 5B and [0085]; the recycling symbol transmits data as light is reflected off of it and captured by the optical tag sensor 510) transmitting the second shaping data to ([0086] teaches that the tag sensors may transmit data to the 3d printer) the three-dimensional shaping apparatus, and the controller of the three-dimensional shaping apparatus controls the ejection .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Jena et al. (US 20210317297 A1, hereinafter “Jena”).


a material storage (308, Fig. 3; 0061) storing a shaping material; 
an ejection portion (extrusion tip 124, Fig. 1) ejecting the shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108) changing a relative position of the ejection portion and the shaping stage; 
a material identification portion (tag sensor 310) disposed on (see Fig. 3 showing the sensor 310 on the cartridge coupling 308; applicant has not claimed being directly on it) the material storage, the material identification portion identifying a type (0063 says the sensor senses the type of material in the supply and provides it to the controller) of the shaping material,; 
a data generation portion ([0043] teaches a virtual workspace for the user to create and modify models) generating second shaping data (Douglas’ device is capable of this; [0043] teaches modifying 3D models) for representing a shape ([0020]) of a three-dimensional shaped article including a shape (Douglas is capable of this; 0076 teaches printing a recycling symbol in the object) representing the type of the shaping material using first shaping data and material data representing the type (Douglas is capable of this; 0076 teaches printing a recycling symbol in the object) of the shaping material that is obtained at the material identification portion; and 
a controller ([0020] teaches a controller controlling the x,y,z positioning and ejection of the material) controlling the ejection portion and the moving mechanism according to the second shaping data, thereby shaping (see [0020]) the three-dimensional shaped article.

In the same field of endeavor Jena teaches that a FTIR may be used to identify polymeric materials in additive manufacturing ([0154]) based upon the absorbance of infrared light at different frequencies produces a unique spectral fingerprint based upon the frequencies at which the material absorbs infrared light and the intensity of those absorptions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Douglas and Jena as Jena teaches that FTIR may be used to verify the consistency of printed compositions ([0154]), thus a person having ordinary skill in the art before the effective filing date would have found it obvious for those reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
DeSimone et al. (US 20200001536 A1) teaching imparting each built object with a unique ID that contains a variety of information including resin type, manufacturing time, resin batch, operator of the machine, etc. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742